Citation Nr: 0617057	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  03-33 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for right ear hearing 
loss.


ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from December 1990 until 
October 1991, from July 1994 until September 1995, and again 
from September 1997 until May 1999.  For the last period of 
active service from September 1997 until May 1999, the 
veteran received a discharge characterized as "under other 
than honorable conditions."  


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Reno, Nevada.

Regarding the veteran's last period of service, from 
September 1997 to May 1999, an August 2002 administrative 
decision determined that his discharge is not honorable for 
VA purposes.  Specifically, the administrative decision 
states that the veteran "was discharged under Other Than 
Honorable conditions in lieu of a trial by court-martial."  
Under these circumstances, the veteran's discharge is 
considered to have been under dishonorable conditions.  
38 C.F.R. § 3.12(d)(1).  As such, for purposes of VA 
disability compensation, the Board will not consider the 
veteran's last period of active service since he does not 
meet the definition of a "veteran" for this period of 
service.  See 38 U.S.C.A. § 101(2) (West 2002), 38 C.F.R. 
§ 3.1(d) (2005) (defining a veteran as "a person who served 
in the active . . . service and who was discharged or 
released under conditions other than dishonorable").  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Charles v. Principi, 16 Vet. App. 
370 (2002).
Upon review of the claims file, the Board finds that 
additional development is required under the VCAA before the 
veteran's claims may be adjudicated.  The veteran asserts 
that service connection is warranted for chronic low back 
pain.  The service medical records, during the veteran's 
honorable periods of service, disclose that the veteran was 
seen on several occasions for complaints relating to low back 
pain.  He was first assessed as having chronic low back pain 
in March 1991 and lastly in May 1995.  Although appellant's 
available service medical records reflect complaints of and 
signs for the claimed disability, it does not appear from the 
record that he has been afforded any VA examination after 
service.  The Board finds the veteran's chronic complaints of 
low back pain during service warrant a VA examination to 
determine whether the back complaints are manifestations of a 
current disability and if so, whether such disability is 
causally related to a period of honorable service, including 
its etiology.

With respect to his claim for service connection for hearing 
loss, the veteran contends that he suffers from hearing loss 
in his right ear.  In Hensley v. Brown, 5 Vet. App. 155, 157 
(1993), the Court of Appeals for Veterans Claims noted that 
the threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss. 

In a November 2003 statement in support of his claim, the 
veteran asserts that the hearing loss in right ear is due to 
acoustic trauma sustained while firing weapons during active 
service, which were held close to the right side of his head.  
His DD 214 reflects that his military occupational specialty 
was utility specialist.  However, he is listed as having an 
expert qualification badge for the M16 rifle.  Hence, the 
Board finds that it is reasonable to conclude that the 
veteran sustained acoustic trauma in service, as such is 
consistent with the circumstances of the veteran's service.  
38 U.S.C. § 1154(a) (West 2002).

The veteran's claim file contains audiological evaluations 
dated in May 1991, in August 1993, and in November 1996.  
These evaluations show declining hearing loss in the 
veteran's right ear.  Specifically, the August 1993 and 
November 1996 examinations reveal that the veteran has a 
hearing loss disability under Hensley, but he does not meet 
the VA's hearing loss disability criteria for compensation 
purposes.  None of the above examination reports contain a 
determination as to the etiology of the veteran's hearing 
loss.  The Board would find it useful for the veteran to have 
VA examination to determine if his Hensley hearing loss 
disability is currently manifested to a level warranting VA 
disability compensation.  Thus, the evidence presently of 
record provides insufficient information to properly evaluate 
the veteran's claim of entitlement to service connection for 
right ear hearing loss.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or the effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

In sum, under the circumstances of this case, the Board finds 
that additional development of the record is required.  
Opinions as to the etiology of any current low back or right 
ear hearing loss disabilities, with consideration of the 
service medical records from the veteran's periods of 
honorable service, would be useful in the adjudication of 
this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any current low 
back disability.  All necessary tests 
should be performed, including x-rays.  
The examiner should be requested to 
furnish an opinion concerning whether it 
is at least as likely as not that any 
current disability manifested by low back 
pain is related to the veteran's 
honorable service, from December 1990 
until October 1991 and from July 1994 
until September 1995.  The rationale for 
any opinion expressed should be set forth 
in detail.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.

2.  The veteran should also be afforded a 
VA audiometric examination to determine 
the nature and etiology of any current 
hearing loss.  All necessary tests should 
be performed.  The examiner should opine 
whether it is at least as likely as not 
that a current hearing loss is related to 
the veteran's noise exposure in service.  
The rationale for any opinion expressed 
should be set forth in detail.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  The examiner, in reviewing 
the service medical records, should focus 
only on the periods of service from 
December 1990 until October 1991 and from 
July 1994 until September 1995.

3.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
benefits sought on appeal, as outlined by 
the Court in Dingess.

4.  Thereafter, readjudicate the issues 
on appeal and consider all evidence 
received since issuance of the most 
recent Supplemental Statement of the 
Case.  If the benefits sought are not 
granted, the veteran should be furnished 
an appropriate Supplemental Statement of 
the Case and be provided an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





